DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-24 are directed to a method and claim 25 is directed to an apparatus.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
	Claim 1 recites the abstract limitations differentiating the fiber strain as the function of position to determine a strain differential as a function of position along the length of the optical fiber; and determining the geometric property of the hydraulic fracture based, at least in part, on the strain differential as the function of position along the length of the optical fiber.
	The limitation of differentiating the fiber strain as the function of position to determine a strain differential as a function of position along the length of the optical fiber is under its broadest reasonable interpretation, represent mathematical calculations and are therefore mathematical concepts. The mere recitation of a generic computer does not take the claim out of the mathematical concepts grouping.
	The limitation of determining the geometric property of the hydraulic fracture based, at least in part, on the strain differential as the function of position along the length of the optical fiber. under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, there is no recitation of a processing structure (i.e. processor, etc.) and  nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  
Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	Claim 1 recites the additional limitation of repeatedly measuring fiber strain as a function of position along a length of an optical fiber that is positioned within a wellbore that extends within the subsurface region, wherein the repeatedly measuring includes repeatedly measuring at a plurality of measurement times. This limitation is mere data gathering at high level of generality  which amounts to insignificant pre solution activity. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional element amounts to mere data gathering at high level of generality  which amounts to insignificant pre solution activity.
Jin teaches that measuring fiber strain along a length of optical fiber is a wellbore is well known, routine and conventional (see paragraph 0012, “Distributed Acoustic Sensing (DAS) is an emerging fiber optic based technology that has become available for the oil industry only in recent years”)
Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  

Referring to claims 2,10, the limitation of further defining the wellbore merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204.  Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claim 3-4 and 11, the limitations of  strain differential includes a first differential peak , a second strain differential peak and determining the fracture height merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 5-6 and 12, the limitation of further defining the wellbore merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. As discussed above, measuring the fiber strain mere data gathering at high level of generality  which amounts to insignificant pre solution activity.  Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claims 7-8,13-14, the limitation of the hydraulic fracturing extends from the wellbore amounts to insignificant pre solution activity.  Jin discloses the hydraulic fracturing extending from a wellbore well known, routine and conventional (see paragraph 0007, “In a typical hydraulic fracturing treatment, fracturing treatment fluid is pumped downhole into the formation at a pressure sufficiently high enough to cause new fractures or to enlarge existing fractures in the reservoir”). The limitation of a  wellbore merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claim 9 and 15, the limitation of further defining the fracture height merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claims 16-17, the limitation of initiating the change including performing hydraulic fracturing amounts to insignificant pre solution activity.  Jin discloses the hydraulic fracturing well known, routine and conventional (see paragraph 0007, “In a typical hydraulic fracturing treatment, fracturing treatment fluid is pumped downhole into the formation at a pressure sufficiently high enough to cause new fractures or to enlarge existing fractures in the reservoir”). Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claims 18-24, the limitations related to measuring the fiber are  mere data gathering which amounts to insignificant pre solution activity. Jin teaches that measuring fiber strain along a length of optical fiber is a wellbore is well known, routine and conventional (see paragraph 0012, “Distributed Acoustic Sensing (DAS) is an emerging fiber optic based technology that has become available for the oil industry only in recent years”). Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claim 25,  the limitation of a  wellbore merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. The optical fiber extending within the wellbore amounts insignificant pre solution activity. Jin teaches that measuring fiber strain along a length of optical fiber is a wellbore is well known, routine and conventional (see paragraph 0012, “Distributed Acoustic Sensing (DAS) is an emerging fiber optic based technology that has become available for the oil industry only in recent years”).  The limitation of the controller is recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,10,16-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jin et al. 20190120047.
Referring to claim 1, Jin discloses a method of monitoring a geometric property of a hydraulic fracture within a subsurface region, the method comprising: during a change in the geometric property of the hydraulic fracture (see claim 1, monitoring DAS while fracturing the well), repeatedly measuring fiber strain as a function of position along a length of an optical fiber that is positioned within a wellbore that extends within the subsurface region, wherein the repeatedly measuring includes repeatedly measuring at a plurality of measurement times (see paragraph 0060, continuous monitoring during fracturing operation); for a given measurement time of the plurality of measurement times, differentiating the fiber strain as the function of position to determine a strain differential as a function of position along the length of the optical fiber (see paragraph 0056); and determining the geometric property of the hydraulic fracture based, at least in part, on the strain differential as the function of position along the length of the optical fiber (see paragraph 0073, DAS data is used int constrain fracture length, density, width and height).

Referring to claim 2, Jin discloses the wellbore extension (i) extends at least one of  parallel to a fracture plane of the hydraulic fracture; (ii) extends at least substantially parallel to a fracture plane of the hydraulic fracture; (iii) extends along a length of the hydraulic fracture; and (iv) extends along a major axis of the hydraulic fracture ( the monitoring wells can be vertical, see fig. 6 and paragraph 0072, vertical well is parallel to fracture plane).
Referring to claim 10, Jin discloses the wellbore at least one of.
(i) extends perpendicular to the hydraulic fracture; (ii) extends at least substantially perpendicular to the hydraulic fracture; (iii) extends along a minor axis of the hydraulic fracture; and (iv) extends across a thickness of the hydraulic fracture (see fig 4, monitor well is horizontal).
Referring to claims 16-17, Jin discloses initiating the change includes  performing a hydraulic fracturing operation within the subsurface region ( see Abstract, claim 1, and paragraph 0073, monitoring occurs during hydraulic fracturing).
Referring to claims 18-19, Jin discloses optically measuring the fiber strain which  includes: (i) providing an optical signal to an initiation location of the optical fiber; (ii) conveying the optical signal away from the initiation location along a length of the optical fiber; (iii) scattering a respective scattered fraction of the optical signal at a respective one of a plurality of distributed sensing locations spaced apart along the length of the optical fiber; (iv) conveying the respective scattered fraction of the optical signal toward the initiation location along the length of the optical fiber; and (v) detecting the respective scattered fraction of the optical signal at a detection location of the optical fiber (see paragraph 0022).
Referring to claim 20, Jin discloses a terminal end of the optical fiber defines both the initiation location and the detection location ( see paragraph 0022 the signal is returns to input end where it is detected).
Referring to claim 21, Jin discloses the optically measuring includes detecting a change in at least one optical property between the optical signal and the respective scattered fraction of the optical signal ( see paragraph 0022 changes in refractive index and backscatter characteristics).
Referring to claim 22, Jin discloses the change in at least one optical property includes at least one of: (i) a phase shift between the optical signal and the respective scattered fraction of the optical signal (see paragraph 0013, phase varies).
Referring to claim 23, Jin discloses the optically measuring further includes correlating the change in at least one optical property to a strain rate within the optical fiber (see paragraph 0013 linear scaled strain rate).
Referring to claim 24, Jin discloses providing the optical signal at a signal frequency of less than 20 Hertz (see paragraph 0073).
Referring to claim 25, Jin discloses a well, comprising: a wellbore  that extends within a subsurface region; an optical fiber extending within the wellbore (see claim 1) ; and a controller (see paragraph 0024, computer) programmed to monitor a geometric property of a hydraulic fracture within the subsurface region by performing the method of claim 1 (see rejection of claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/           Primary Examiner, Art Unit 3672